Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed 4/13/2021.  Claims 1-22 are pending a.  Claims 1 (a method) and 6 (a method) are independent.  Claims 15-22 have been amended to depend on claim 6.

Response to Remarks
In the remarks of 4/13/2021 Applicant elects group I, claims 1-14, in response to the election/restriction requirement of 4/13/2021.  As further noted in the remarks, claims 15-22 have been amended to be dependent on claim 6 in group I.  As such, all the claims are now part of group I and the restriction requirement is moot.  Claims 1-22 are under examination.

Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is rejected as obvious in view of Gropper, US 2016/0366112 (filed 2016-04), in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files.” (published 2018-03).
However, Gropper in view of Jarsigner does not further disclose:


Regarding these features, the following references are relevant:
Linux Standard Base Core Specification 3.1 (2005) discloses various metadata of install packages in § 22.2, including package size and signature fields. 
Fernandez-Sanguino, Securing Debian Manual 3.19 (2017) discloses various metadata of install packages in § 7.5.3.2, including MD5 hashes, file sizes, and file paths.
However, these additional references do not alone, or in combination with Gropper and Jarsigner, anticipate or reasonably render obvious the combination of features set forth in claim 15.  As such, claim 15 and those claims dependent on claim 15 (16-21) are objected to as allowable but dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends on claim 2.  Claim 2 sets forth limitations that are conditioned on “the validated container file”.  Claim 3 sets forth limitations that are conditioned on “when the container file is not valid”.  Therefore, claim 3 either fails to further limit claim 2, or makes the limitations of claim 2 non-limiting as the container file can only be one of valid or not-valid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 6, 11, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gropper, US 2016/0366112 (filed 2016-04), in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files.” (published 2018-03).
With respect to claim 6, Gropper discloses a method comprising:
Medical device (“a defibrillator.” Gropper ¶ 31) support application (“Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325” Gropper ¶ 36) 
Configured (“Referring to FIG. 3, computer 300 is a smartphone marketed and managed by vendor 310…. Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325…. Regulated processes of device 100 use app 321 as a pass through and a user interface.” Gropper ¶ 36. See Gropper figure 3 showing a smartphone 300 communicating with a medical device 100)  for use in conjunction with a medical device (“a medical device 100 is implemented with … Examples of applications include regulating the delivery of glucose through a glucose pump or controlling cardiac rhythm through a defibrillator.” Gropper ¶ 31)

Groper does not disclose:
validating of a container file for use by a … device support application …, the container file including a container header and a plurality of assets suitable for use by the … device support application, each asset including an asset header and asset data, the method comprising: hashing at least a portion of the container file using a first 

Jarsigner discloses:
Validating (“The jarsigner tool has two purposes:
 To sign Java Archive (JAR) files. To verify the signatures and integrity of signed JAR files.” Jarsigner § Description)
 of a container file for use by a … support application (“The JAR feature enables the packaging of class files, images, sounds, and other digital data in a single file for faster and easier distribution. A tool named jar enables developers to produce JAR …, the container file including a container header (“When the Jarsigner command is used to sign a JAR file, the output signed JAR file is exactly the same as the input JAR file, except that it has two additional files placed in the META-INF directory: A signature file with an .SF extension A signature block file with a .DSA, .RSA, or .EC extension” Jarsigner § The Signed JAR File.  The files being a header) and a plurality of assets suitable for use by the … support application, (“The JAR feature enables the packaging of class files, images, sounds, and other digital data in a single file for faster and easier distribution. A tool named jar enables developers to produce JAR files.” Jarsigner p. 1) each asset including an asset header and asset data, the method comprising:  (“In the manifest file, the SHA digest value for each source file is the digest (hash) of the binary data in the source file.” Jarsigner § The Signed JAR File. The manifest is the header of the asset files, the binary data is the asset data.)
hashing at least a portion of the container file using a first hashing protocol to create a first hash value, (“The .SF file is signed and the signature is placed in the signature block file. This file also contains, encoded inside it, the certificate or certificate chain from the keystore that authenticates the public key corresponding to the private key used for signing. The file has the extension .DSA, .RSA, or .EC, depending on the digest algorithm used.” Jarsigner § The Signed JAR File.  The signature includes a digest, which is a SHA hash) wherein the hashed portion of the container file includes at least all of the assets; (“For each source file included in the JAR file, the .SF file has three lines, such as in the manifest file, that list the following:
File name

SHA digest value” Jarsigner § The Signed JAR File.  The .SF file includes the SHA digest of each source file (assets) and is then hashed/signed as noted above.)
comparing the first hash value to a container file hash stored in the container header to determine whether the first hash value matches the container file hash, (“JAR File Verification involves the following steps: 1. Verify the signature of the .SF file” Jarsigner § JAR File Verification) wherein when the first hash value and the container file hash do not match, the container file is treated as not valid; (“If any serious verification failures occur during the verification process, then the process is stopped and a security exception is thrown. The Jarsigner command catches and displays the exception.” Jarsigner § JAR File Verification)
for each asset included in the container file, (i) hashing at least a portion of the asset using a second hashing protocol to create an asset validation hash value (“Read each file in the JAR file that has an entry in the .SF file. While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification), wherein the hashed portion of the asset includes at least the asset data associated with the asset (“the SHA digest value for each source file is the digest (hash) of the binary data in the source file. In the .SF file, the digest value for a specified source file is the hash of the three lines in the manifest file for the source file.” Jarsigner § The Signed JAR File), and (ii) comparing the received asset validation hash value to an original asset hash value stored in the asset header associated with the asset to determine whether the asset validation hash value matches the original asset hash value, wherein 
…
wherein the container file is only validated when at least the first hash value matches the container file hash value, each asset validation hash value matches the associated original asset hash value, …. (“If any serious verification failures occur during the verification process, then the process is stopped and a security exception is thrown. The Jarsigner command catches and displays the exception.” Jarsigner § JAR File Verification)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Gropper with Jarsigner by utilizing the packages described in Jarsigner to distribute the software of Gropper, including at least the relay and user interface app 321 of Gropper.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gropper with Jarsigner in order to provide secured and validate software of critical devices (Jarsigner description), thereby preventing tampering or other corruption of the software.

With respect to claim 11, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
the digest (hash) of the binary data in the source file. In the .SF file, the digest value for a specified source file is the hash of the three lines in the manifest file for the source file.” Jarsigner § The Signed JAR File.  SHA is a cryptographic hash) and second hashing protocols are cryptographic hashing protocols. (“While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification. The same hash algorithm.)

With respect to claim 12, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
wherein the first and second hashing protocols are the same hashing protocol.
(“While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification. Hashing algorithms must be the same for the results to match)

With respect to claim 22, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
Comprising creating the container file by: (“The jarsigner tool has two purposes:
 To sign Java Archive (JAR) files. To verify the signatures and integrity of signed JAR files.” Jarsigner § Description, p. 1)

inserting each of the assets into the container file; (“The JAR feature enables the packaging of class files, images, sounds, and other digital data in a single file for faster and easier distribution. A tool named jar enables developers to produce JAR files.” Jarsigner p. 1)
Hashing at least a portion of the container file including at least all of the assets to create the container hash; (“The .SF file is signed and the signature is placed in the signature block file. This file also contains, encoded inside it, the certificate or certificate chain from the keystore that authenticates the public key corresponding to the private key used for signing. The file has the extension .DSA, .RSA, or .EC, depending on the digest algorithm used.” Jarsigner § The Signed JAR File.  The signature includes a digest, which is a SHA hash)
inserting the container hash into a container hash field in the container file.  (“The .SF file is signed and the signature is placed in the signature block file.” Jarsigner § The Signed JAR File. “the output signed JAR file is exactly the same as the input JAR file, except that it has two additional files placed in the META-INF directory:… A signature file with an .SF extension A signature block file with a .DSA, .RSA, or .EC extension” Jarsigner § The Signed JAR File)


Claims 1, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gropper, US 2016/0366112 (filed 2016-04), in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files.” (published 2018-03), and Paller et al., US 2005/0240795 (filed 2004-04).

With respect to claim 1, Gropper discloses a method comprising:
Defibrillator (“a defibrillator.” Gropper ¶ 31) application (“Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325” Gropper ¶ 36) 
configured (“Referring to FIG. 3, computer 300 is a smartphone marketed and managed by vendor 310…. Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325…. Regulated processes of device 100 use app 321 as a pass through and a user interface.” Gropper ¶ 36. See Gropper figure 3 showing a smartphone 300 communicating with a medical device 100) for use in conjunction with a defibrillator (“a medical device 100 is implemented with … Examples of applications include regulating the delivery of glucose through a glucose pump or controlling cardiac rhythm through a defibrillator.” Gropper ¶ 31)

Gropper does not disclose: 
Validating a container file for use by a support application, the support application having a required assets list, the container file including a container header and a 

Jarsigner discloses:
… support application (“The JAR feature enables the packaging of class files, images, sounds, and other digital data in a single file for faster and easier distribution. A tool named jar enables developers to produce JAR files.” Jarsigner p. 1) …, the … support application having a required assets list, (“In the manifest file, the SHA digest value for each source file is the digest (hash) of the binary data in the source file.” Jarsigner § The Signed JAR File) the container file including a container header (“When the Jarsigner command is used to sign a JAR file, the output signed JAR file is exactly the same as the input JAR file, except that it has two additional files placed in the META-INF directory: A signature file with an .SF extension A signature block file with a .DSA, .RSA, or .EC extension” Jarsigner § The Signed JAR File) and a plurality of assets suitable for use by the … support application, (“The JAR feature enables the packaging of class files, images, sounds, and other digital data in a single file for faster and easier distribution. A tool named jar enables developers to produce JAR files.” Jarsigner p. 1) each asset including an asset header and asset data, the method comprising:  (“In the manifest file, the SHA digest value for each source file is the digest (hash) of the binary data in the source file.” Jarsigner § The Signed JAR File. The manifest is the header of the asset files, the asset data is the asset data.)
hashing at least a portion of the container file using a first hashing protocol to create a first hash value, (“The .SF file is signed and the signature is placed in the signature block file. This file also contains, encoded inside it, the certificate or certificate chain from the keystore that authenticates the public key corresponding to the private key used for signing. The file has the extension .DSA, .RSA, or .EC, depending on the 
File name
Name of the digest algorithm (SHA)
SHA digest value” Jarsigner § The Signed JAR File.  The .SF file includes the SHA digest of each source file (assets) and is then hashed/signed as noted above.)
comparing the first hash value to a container file hash stored in the container header to determine whether the first hash value matches the container file hash, (“JAR File Verification involves the following steps: 1. Verify the signature of the .SF file” Jarsigner § JAR File Verification) wherein when the first hash value and the container file hash do not match, the container file is treated as not valid; (“If any serious verification failures occur during the verification process, then the process is stopped and a security exception is thrown. The Jarsigner command catches and displays the exception.” Jarsigner § JAR File Verification)
for each asset included in the container file, (i) hashing at least a portion of the asset using a second hashing protocol to create an asset validation hash value (“Read each file in the JAR file that has an entry in the .SF file. While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification), wherein the hashed portion of the asset includes at least the asset data associated with the asset (“the SHA digest value for each source file is the digest (hash) of the binary data in the source file. In the .SF file, the digest value for a specified source file is the hash of the three lines in the manifest file for the source file.” Jarsigner § The Signed JAR File), and (ii) comparing the received asset validation hash value to an original asset hash value stored in the asset header associated with the asset to determine whether the asset validation hash value matches the original asset hash value, wherein when the asset validation hash value and the original asset hash value do not match, the container file is treated as not valid; (“While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification)
…
wherein the container file is only validated when at least the first hash value matches the container file hash value, each asset validation hash value matches the associated original asset hash value, …. (“If any serious verification failures occur during the verification process, then the process is stopped and a security exception is thrown. The Jarsigner command catches and displays the exception.” Jarsigner § JAR File Verification)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Gropper with Jarsigner by utilizing the packages described in Jarsigner to distribute the software of Gropper, including at least the relay and user interface app 321 of Gropper.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gropper with Jarsigner in order to provide secured and validate software of 


Gropper in view of Jarsigner does not disclose:
verifying that all assets identified in the required assets list are present in the container file, wherein when one or more assets identified in the required assets list are not present in the container file, the container file is treated as not valid; and 
and all of the assets identified in the required assets list are present in the container file

Paller discoses:
verifying that all assets identified in the required assets list are present in the container file, wherein when one or more assets identified in the required assets list are not present in the container file, the container file is treated as not valid; (“During software installation, dependency information can be checked and if one or more dependencies needed to run the software being installed are not met, the software is not installed.” Paller ¶ 3) and 
and all of the assets identified in the required assets list are present in the container file (“During software installation, dependency information can be checked and if one or more dependencies needed to run the software being installed are not met, the software is not installed.” Paller ¶ 3)



With respect to claim 4, Gropper in view of Jarsigner and Paller discloses the method of claim 1 and further discloses:
wherein the method is performed by the defibrillator (Gropper ¶ 31) support application: when the container file is initially received by the defibrillator support application; (“During software installation, dependency information can be checked and if one or more dependencies needed to run the software being installed are not met, the software is not installed.” Paller ¶ 3)

Gropper in view of Jarsigner and Paller discloses does not disclose:
and each time the … support application is launched.

Paller further discloses an improvement:
and each time the defibrillator support application is launched. (“the management agent 130 may mark the application 150 as being usable when the change in availability when a user attempts to launch the application 150, the user may be presented with a message indicating the application 150 is unusable due to missing resources” Paller ¶ 28)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Gropper in view of Jarsigner and Paller with Paller by checking application dependencies at runtime.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to additionally validate an application at runtime, as described in Paller ¶ 28, in order to secure the application against missing or corrupted components after the initial validation.

With respect to claim 5, Gropper in view of Jarsigner and Paller discloses the method of claim 1 and further discloses:
... during emergency use of the defibrillator: (all uses of a defibrillator are an “emergency” uses) hashing at least a portion of the asset using the second hashing protocol to create an accessed asset hash value, (“Read each file in the JAR file that has an entry in the .SF file. While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification) wherein the hashed portion of the selected asset includes at least the asset data associated with the selected asset; (“Read each file in the JAR file that has an entry in the .SF file. While reading, compute the file's digest and compare the result with the digest for this file in the manifest 

Gropper in view of Jarsigner and Paller does not disclose a runtime check:
in response to a request from the defibrillator support application to accesses a selected one of the assets

Paller further discloses an improvement:
in response to a request from the defibrillator support application to accesses a selected one of the assets (“the management agent 130 may mark the application 150 as being usable when the change in availability of the resource includes the resource becoming available... when a user attempts to launch the application 150, the user may be presented with a message indicating the application 150 is unusable due to missing resources” Paller ¶ 28)



With respect to claim 7, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
wherein the medical device support application includes a required assets list, (“In the manifest file, the SHA digest value for each source file is the digest (hash) of the binary data in the source file.” Jarsigner § The Signed JAR File) … the container file is treated as not valid. (“If any serious verification failures occur during the verification process, then the process is stopped and a security exception is thrown. The Jarsigner command catches and displays the exception.” Jarsigner § JAR File Verification)

Gropper in view of Jarsigner does not disclose:
the method further comprising verifying that all assets identified in the required assets list are present in the container file, wherein when one or more assets identified in the required assets list are not present in the container file, 

Paller discloses: 



A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Gropper in view of Jarsigner with Paller by checking that each of the entries in the manifest of Jarsigner exist in the package and not installing the package if a dependency is missing, as described in Paller.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gropper in view of Jarsigner with Paller by checking the existence of dependencies in order to check that the software application will execute correctly.

With respect to claim 8, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
container file in the memory for use by the medical device support application. (“Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325…. Regulated processes of device 100 use app 321 as a pass through and a user interface.” Gropper ¶ 36.)


Gropper in view of Jarsigner does not disclose:
wherein the method is performed by the … support application when the container file is initially received by the … support application, the method further comprising storing the validated

Paller discloses: wherein the method is performed by the medical device support application when the container file is initially received by the medical device support application, the method further comprising storing the validated
(“During software installation, dependency information can be checked and if one or more dependencies needed to run the software being installed are not met, the software is not installed.” Paller ¶ 3. Storing being installing.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Gropper in view of Jarsigner with Paller by checking that each of the entries in the manifest of Jarsigner exist in the package and not installing the package if a dependency is missing, as described in Paller.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gropper in view of Jarsigner with Paller by checking the existence of dependencies in order to check that the software application will execute correctly.


medical device (Gropper ¶ 31)

Gropper in view of Jarsigner does not disclose:
wherein the method is performed by the … support application each time the medical device support application is launched.

Paller discloses:
wherein the method is performed by the … support application each time the medical device support application is launched.
 (“the management agent 130 may mark the application 150 as being usable when the change in availability of the resource includes the resource becoming available... when a user attempts to launch the application 150, the user may be presented with a message indicating the application 150 is unusable due to missing resources” Paller ¶ 28)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Gropper in view of Jarsigner and Paller with Paller by checking application dependencies at runtime.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to additionally validate an application at runtime, as described in Paller ¶ 28, in 

With respect to claim 10, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
Defibrillator (Gropper ¶ 31) ... during emergency use of the defibrillator: (all uses of a defibrillator are an “emergency” uses) hashing at least a portion of the asset using the second hashing protocol to create an accessed asset hash value, (“Read each file in the JAR file that has an entry in the .SF file. While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification) wherein the hashed portion of the selected asset includes at least the asset data associated with the selected asset; (“Read each file in the JAR file that has an entry in the .SF file. While reading, compute the file's digest and compare the result with the digest for this file in the manifest section. The digests should be the same or verification fails.” Jarsigner § JAR File Verification. The file itself is data associated with the file) and comparing the accessed asset hash value to the original asset hash value stored in the asset header associated with the selected asset, (“The digests should be the same or verification fails.” Jarsigner § JAR File Verification.) wherein the defibrillator support application is only able to utilize the selected asset when it is determined that the accessed asset hash value and the original asset hash value match. (“If any serious verification failures occur during the verification process, then the process is stopped and a security 

Gropper in view of Jarsigner does not disclose a runtime check:
in response to a request from the … support application to accesses a selected one of the assets

Paller discloses:
in response to a request from the … support application to accesses a selected one of the assets (“the management agent 130 may mark the application 150 as being usable when the change in availability of the resource includes the resource becoming available... when a user attempts to launch the application 150, the user may be presented with a message indicating the application 150 is unusable due to missing resources” Paller ¶ 28)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Gropper in view of Jarsigner and Paller with Paller by checking application dependencies at runtime.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to additionally validate an application at runtime, as described in Paller ¶ 28, in order to secure the application against missing or corrupted components after the initial validation.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gropper, US 2016/0366112 (filed 2016-04), in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files.” (published 2018-03), Paller et al., US 2005/0240795 (filed 2004-04), and Nova et al., US 6,334,070 (filed 1999-11).
With respect to claim 2, Gropper in view of Jarsigner and Paller discloses the method of claim 1 and further discloses:
wherein the defibrillator support application is installed and executes on an external device that is separate from the defibrillator (“Referring to FIG. 3, computer 300 is a smartphone marketed and managed by vendor 310…. Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325…. Regulated processes of device 100 use app 321 as a pass through and a user interface.” Gropper ¶ 36. See Gropper figure 3 showing a smartphone 300 communicating with a medical device 100), the external device including a display screen, … using one or more of the assets (the assets of Jarsigner) from the validated container file. (“as a pass through and a user interface.” Gropper ¶ 36)

Gropper in view of Jarsigner and Paller does not disclose: the method further comprising displaying user instructions for the defibrillator on the external device.

Nova discloses defibrillator instructions, see e.g. Nova figures.

.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gropper, US 2016/0366112 (filed 2016-04), in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files.” (published 2018-03), Paller et al., US 2005/0240795 (filed 2004-04), Nova et al., US 6,334,070 (filed 1999-11), and Cho et al., US 2012/0154128 (filed 2011-12).
With respect to claim 3, Gropper in view of Jarsigner, Paller and Nova discloses the method of claim 2 and further discloses:
… from the defibrillator (“a medical device 100 is implemented with … Examples of applications include regulating the delivery of glucose through a glucose pump or controlling cardiac rhythm through a defibrillator.” Gropper ¶ 31) when the container file is not valid. (“If any serious verification failures occur during the verification process, then the process is stopped and a security exception is thrown. The Jarsigner command catches and displays the exception.” Jarsigner § JAR File Verification)


Cho discloses:
further comprising causing a message to be displayed on the display screen (“However, if the pairing fails, the air conditioner 100 or terminal 200 may display a pairing failure message in operation S11.” Cho ¶ 37. “The message may be displayed when and/or provide info illation indicating that the Bluetooth connection has failed, connection between the first and second communication modules 120 and 220 is unable to be established, and/or a wrong pin code has been input.” Cho ¶ 49. See also Cho Figure 9) informing the user to follow instructions [on another device]. (see Cho Figure 7, instructions for setting pin code)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Gropper in view of Jarsigner, Paller and Nova with Cho by providing information to a user that the “user interface” (Gropper ¶ 36) is unusable and, therefore, the medical device 100 will not be capable of being remotely controlled and will need to be controlled manually.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gropper in view of Jarsigner, Paller and Nova with Cho in order to alert the user that the “user interface” (Gropper ¶ 36) is non-functional so that the user can be informed that . 


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gropper, US 2016/0366112 (filed 2016-04), in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files.” (published 2018-03), and Nova et al., US 6,334,070 (filed 1999-11).
With respect to claim 13, Gropper in view of Jarsigner discloses the method of claim 6 and further discloses:
wherein the medical device (Gropper ¶ 31) support application is installed and executes on an external device that is separate from the defibrillator (“Referring to FIG. 3, computer 300 is a smartphone marketed and managed by vendor 310…. Vendor 310 allows vendor 320 to install app 321 as a relay for the vendor's device management service 325…. Regulated processes of device 100 use app 321 as a pass through and a user interface.” Gropper ¶ 36. See Gropper figure 3 showing a smartphone 300 communicating with a medical device 100), the external device including a display screen, … using one or more of the assets (the assets of Jarsigner) from the validated container file. (“as a pass through and a user interface.” Gropper ¶ 36)

Gropper in view of Jarsigner does not disclose: the method further comprising displaying user instructions for the medical device on the external device.



A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Gropper in view of Jarsigner with Nova by providing defibrillator instructions (Nova) on the “user interface” (Gropper ¶ 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gropper in view of Jarsigner with Nova in order to allow users to operate the defibrillator without device specific training, thereby allowing the defibrillator to be used by a wide variety of users.

With respect to claim 14, Gropper in view of Jarsigner discloses the method of claim 6 but does not disclose:
displaying medical device user instructions

Nova discloses defibrillator instructions, see e.g. Nova figures.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Gropper in view of Jarsigner with Nova by providing defibrillator instructions (Nova) on the “user interface” (Gropper ¶ 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gropper in view of Jarsigner with Nova in order to allow users to operate the defibrillator without device specific training, thereby allowing the defibrillator to be used by a wide variety of users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, particularly:
Subramaniam, US 2013/0275596, discloses checking a local library for required application packages and obtaining them from an external source if unavailable locally.
Goldman, US 2012/0102485, discloses checking the required vesion of the platfoms libraries to validate the application execution.
Foster et al., US 2002/0059561, discloses software package validation by using a plurality of test modules.
Moore et al., US 2007/0101197, discoses a software package structure including multiple applications and dependencies. 
Gouge et a., US 2007/0234343, discloses a software package generator including a package signature and a software package validation method.
Lucovsky et al., US 20110265164, discloses generating a tarball application container package and validating said package using cryptographic hashes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL W CHAO/Examiner, Art Unit 2492